                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

 UNITED STATES OF AMERICA,

       Plaintiff,                                     2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

 vs.                                                  DATE: January 30, 2020

 PASTOR FAUSTO PALAFOX,                               Courtroom 7D
 ALBERT LOPEZ,
 ALBERT BENJAMIN PEREZ,
 JAMES PATRICK GILLESPIE,
 ERNESTO MANUEL GONZALEZ,
 BRADLEY MICHAEL CAMPOS,
 CESAR VAQUERA MORALES, and
 DIEGO CHAVEZ GARCIA,

       Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich         COURT REPORTER: Heather Newman

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Detective David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 67)

9:20 a.m. The Court convenes outside the presence of the jury. The Court and parties discuss the
day’s schedule and remaining witnesses.

9:28 a.m. The jury enters the courtroom. ANGEL CARVAJAL, called on behalf of Mr. Palafox, is
sworn and testifies on direct examination by Mr. Hill. EXHIBIT 5171 is marked but not admitted
into evidence. Mr. Schiess conducts cross examination on behalf of the Government. The witness
is excused.

9:54 a.m. The jury is admonished and excused for a morning break.

9:55 a.m. The Court reconvenes outside the presence of the jury. Mr. Fleming indicates the
Defendants have no further witnesses to call. The Court rules that no second‐degree murder
instruction will be given as to Counts 1 and 2.

10:00 a.m. The Court stands at recess for a morning break.
10:30 a.m. The Court reconvenes outside the presence of the jury. The Court canvasses the
Defendants regarding their right to remain silent or testify. Mr. Lopez, Mr. Campos, Mr. Garcia, Mr.
Gonzalez, Mr. Morales, Mr. Palafox, Mr. Perez, and Mr. Gillespie indicate they do not wish to testify
in this case. Ms. Jacks makes arguments in favor of her Motion in Limine to Admit Statements of
Party Opponent, (ECF No. 2071). Mr. Schiess responds. Ms. Jacks, Mr. Fleming, and Mr. Kennedy
reply. Mr. Schiess further responds. The Court GRANTS IN PART AND DENIES IN PART the Motion,
(ECF No. 2071). Mr. Schiess indicates that the Government will not call rebuttal witnesses. The
Court questions whether or not closing arguments should commence Friday, January 31, 2020, or
Monday, February 3, 2020. Mr. Han responds. Mr. Fleming responds. Mr. Kennedy indicates that
he has blown‐up versions of exhibits should the jurors need them. Mr. Schiess responds. The Court
indicates the jurors can request physical copies should they require them. The Court and parties
discuss jury instructions.

11:28 a.m. The jury enters the courtroom. The Court reads a statement made by Ms. Batson in an
affidavit to the jury. Mr. Lopez, Mr. Campos, Mr. Garcia, Mr. Morales, Mr. Gonzalez, Mr. Palafox,
Mr. Perez, and Mr. Gillespie rest their cases in chief. The Government does not call any rebuttal
witnesses. The jury is instructed to report back on Monday, February 3, 2020, at 9:00 a.m.

11:32 a.m. The jury is admonished and excused for the day.

11:33 a.m. The Court reconvenes outside the presence of the jury. Mr. Gonzalez, Mr. Gillespie, Mr.
Perez, Mr. Morales, Mr. Palafox, Mr. Lopez, Mr. Campos, and Mr. Garcia make Rule 29(a) motions.
Mr. Han responds. The Court DENIES the 29(a) motions. Mr. Han responds orally to Mr. Morales’s
Request for Jury Instruction, (ECF No. 2079). Mr. Oram replies. The Court will not provide this jury
instruction. Ms. Bliss indicates she will be filing a motion in limine. Mr. Han responds. Mr.
Gonzalez, Mr. Gillespie, Mr. Perez, and Mr. Palafox waive their presence for the jury instruction
hearing on Friday, January 31, 2020, at 1:30 p.m.

12:12 p.m. The Court adjourns.

Jury to report for closing arguments on Monday, February 3, 2020, at 9:00 a.m. in Courtroom 7D
before Judge Gloria M. Navarro.



                                                              DEBRA K. KEMPI, CLERK
                                                              U.S. DISTRICT COURT

                                                              BY:    /S/         d
                                                              Aaron Blazevich, Deputy Clerk
